Citation Nr: 1740623	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  16-36 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota

THE ISSUE

Whether there is clear and unmistakable error (CUE) in the December 2007 rating decision which denied entitlement to service connection for asbestos-related lung disease for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1955 to April 1959.  The Veteran died in July 2011.  The appellant claims as his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In December 2007, the RO denied service connection for asbestos-related lung disease.  The Veteran did not appeal that decision or submit new and material evidence within one year.  The decision became final.

2.  The Veteran died in July 2011.  He did not have a pending claim for benefits at the time of his death; and the appellant, as the Veteran's surviving spouse, does not having standing to pursue a CUE claim for purposes of accrued benefits.


CONCLUSION OF LAW

The criteria for an award of accrued benefits have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5121 (West 2014); 38 C.F.R. §§ 3.159, 3.1000 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the appellant and her representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the appellant's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

ANALYSIS 

The appellant argues that there is CUE in the December 2007 rating decision which denied entitlement to service connection for asbestos-related lung disease for accrued benefits purposes.  The Veteran died in July 2011.  The appellant claims as his surviving spouse.  

Claims for VA benefits do not survive a claimant's death.  However, a qualified survivor (including a spouse) may carry on the deceased veteran's claim for benefits by submitting an application for accrued benefits within one year after the veteran's death.  38 U.S.C.A. § 5121(a), (c); 38 C.F.R. § 3.1000.  Accrued benefits are "periodic monetary benefits . . . to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death."  Id.  An accrued-benefits claim incorporates any prior final adjudication on claims brought by a veteran, because it derives from the veteran's claims. 

For a claimant to prevail in his or her accrued benefits claim, the record must show the following: (1) the appellant has standing to file a claim for accrued benefits; (2) the Veteran had a claim pending at the time of his or her death; (3) the Veteran would have prevailed on his or her claim if he or she had not died; and (4) the claim for accrued benefits was filed within one year of the Veteran's death. 

The appellant has standing as the Veteran's surviving spouse to file a claim for accrued benefits.  However, at the time of his death, the Veteran did not have any pending claims. 

Rather, the record shows that during his lifetime, the Veteran submitted a claim for asbestos-related lung disease.  His claim, however, was denied in December 2007.  The Veteran did not appeal that decision or submit new and material evidence within one year.  The decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

The Veteran died in July 2011.  There were no pending claims at the time of his death.  As there were no pending claims at the time of the Veteran's death, any claim for purposes of accrued benefits purposes must be denied. 

Furthermore, with regard to the appellant's petition to assert CUE in the December 2007 rating decision, she does not have standing to pursue the issue of CUE in a prior RO decision for accrued benefits purposes. Specifically, only the Veteran, as the claimant involved, may request a revision of a prior decision affecting him on the basis of CUE; survivors are limited to seeking benefits under the accrued benefits provision.  See Haines v. West, 154 F. 3d 1298 at 1301-02 (Fed. Cir. 1998); see also Rusick v. Gibson, 760 F.3d 1342, 1344 (Fed. Cir. 2014), noting that under Haines, a veteran's CUE claim under section 38 U.S.C.A. § 5109A does not survive the veteran's death, as section 5109A does not contain any language regarding the payment of veteran's benefits to survivors, thus precluding the use of the language in the CUE statute to override the specific provisions of section 5121.

Based upon the evidence of record, the Board finds there was no pending claim from a VA decision of record at the time of the Veteran's death.  The appellant also does not have standing to bring a claim for CUE based on accrued benefits. Therefore, the claim for entitlement to accrued benefits based on CUE of the December 2007 rating decision must be denied.

The Board is sympathetic to the appellant's claim and circumstances and appreciative of the late Veteran's honorable service.  Nonetheless, the Board emphasizes it is bound by the laws enacted by Congress, applicable VA-promulgated regulations, the instructions of the Secretary of VA, and the precedent opinions of the VA chief legal officer.  See 38 U.S.C.A. § 7104(c) (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for and authorized by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

The issue of whether there is CUE in the December 2007 rating decision which denied entitlement to service connection asbestos related lung disease for accrued benefits purposes is denied.   



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


